Case 19-40262-bem       Doc 177     Filed 01/24/20 Entered 01/24/20 13:45:57             Desc Main
                                   Document      Page 1 of 3




   IT IS ORDERED as set forth below:



    Date: January 24, 2020
                                                       _________________________________

                                                                Barbara Ellis-Monro
                                                           U.S. Bankruptcy Court Judge


  ________________________________________________________________

                         UNITED STATES BANKRUPTCY COURT
                          NORTHERN DISTRICT OF GEORGIA
                                  ROME DIVISION

 IN RE:
                                                            CASE NO. 19-40262-BEM
 Aspen Village At Lost Mountain Assisted
 Living, LLC,

          Debtor.                                           CHAPTER 11

                    ORDER DENYING MOTION FOR RECONSIDERATION

               This matter comes before the Court on MidCap Funding Investment IV, LLC

 (“MidCap”)’s Motion for Reconsideration Of Order On Confirmation Of Debtor’s Third

 Amended Plan of Reorganization Dated September 13, 2019 (the “Motion”) [Doc. 165], filed

 December 10, 2019. In the Motion, MidCap sought alteration or amendment of the Court’s Order

 of November 26, 2019 [Doc. 158] pursuant to Fed. R. Bankr. P. 9023 and Fed. R. Civ. P. 59(e).

               Debtor opposed the Motion in its Response in Opposition to MidCap’s Motion for

 Reconsideration, filed January 14, 2020 (the “Response”). [Doc. 174]. Argument was heard on

 the Motion and Debtor’s Response on January 21, 2020. Debtor appeared at the hearing through

 its counsel, Leslie Pinyero and Leon Jones. MidCap appeared at the hearing through its counsel,
Case 19-40262-bem       Doc 177    Filed 01/24/20 Entered 01/24/20 13:45:57           Desc Main
                                  Document      Page 2 of 3


 Francesca Macchiaverna. The Court announced at the hearing that it would issue its ruling on

 January 24, 2020.

               For the reasons announced on the record at the oral ruling on January 24, 2020, it

 is hereby ORDERED that the Motion [Doc. 165] is DENIED.

                                       END OF ORDER




                                               2
Case 19-40262-bem        Doc 177        Filed 01/24/20 Entered 01/24/20 13:45:57   Desc Main
                                       Document      Page 3 of 3


                                           Distribution List

 Leon S. Jones
 Jones & Walden, LLC
 21 Eighth Street, NE
 Atlanta, GA 30309

 Leslie M. Pineyro
 Jones and Walden, LLC
 21 Eighth Street, NE
 Atlanta, GA 30309

 Vanessa A. Leo
 Office of the United States Trustee
 362 Richard B. Russell Building
 75 Ted Turner Drive SW
 Atlanta, GA 30303

 Francesca Macchiaverna
 HUNTER, MACLEAN, EXLEY & DUNN,
 P.C.
 200 East Saint Julian Street
 Savannah, Georgia 31412-0048

 Aspen Village At Lost Mountain Assisted
 Living, LLC
 2860 Overlook Court
 Atlanta, GA 30324




                                                  3
